          Case 1:18-cr-00802-CM Document 146 Filed 02/03/20 Page 1 of 1
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J Mollo Building
                                                      One Saint Andrew's Plaza
                                                      New York, New York 10007


                                                      February 3, 2020                                    7,,0
                                                                                             '"? [ ")/0
                                                                                      'Z-   l     \                             z_,,b
                                                                                               b z__c>     I


                                                                                          Al.\ ' -';ctr
                                                                                     .. +o~
Honorable Colleen McMahon
United States Courthouse
                                                             Q t'< 7,£-        ~)..__
                                                                                           l.; C.,.O    '°~f;;t,V'c'.'.-~ .
                                                                                                                 'I      l,K7
500 Pearl Street                                                   ..(o\C ':>             , IYJ_,~1' ~ V ../ -((                   ~t,?

New York, NY 10007                                                     ~('J~         il«--~ \\\~ ~v:, '--½ ~af;tj\
                                                                        ~ \::'.l)\..b~                    ~ ~r                  ·\~
       Re: United States v. De Lima et al., 18 Cr. 802 (CM)                   \'00     '        ~ \                   ~~~\ \
                                                                                    L ~c,lv            . (,,,{;.- -         s~ (ol'-'?.
Dear Chief Judge McMahon:
                                                                                       6
                                                                                           ~ \ \l7~            J.., '?urJ
        The Government respectfully writes on behalf of the parties to request an a~urnment of
the conference in this matter currently scheduled for February 4, 2020 at 4:30 p.m. The parties
request an adjournment of approximately sixty days. If Your Honor grants this request, the parties
further request that the Court order the exclusion of time pursuant to 18 U.S.C. § 3161(h)(7)(A)
between February 4, 2020 and the adjourned conference date to continue discussions of potential
dispositions short of trial.

       Thank you for your attention to this matter.

                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                         by: _ _ _Isl_ _ _ _ _ _ __
                                             Aline R. Flodr/Dominic Gentile/Jessica Greenwood
                                             Assistant United States Attorneys
                                             (212) 637-1110/2567/1090

cc (by email): Defense counsel listed on ECF
